DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 05 October 2018 in reference to application 16/091,926.  Claims 1-5 and 11-20 are pending and have been examined.

Response to Amendment
The preliminary amendment filed 05 October 2018 has been accepted and considered in this office action.  Claims 6-10 were cancelled.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed toward a computer readable storage medium which has not been limited to, by the claims or the specification, non-transitory embodiments.  Thus the claim scope 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11, 12, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasserblat et al. (US PAP 2013/0246064).

Consider claim 1, Wasserblat teaches a method for voiceprint recognition (Abstract), comprising: 
establishing and training a universal recognition model, wherein the universal recognition model is indicative of a distribution of voice features under a preset communication medium (0029, creating UBM for all agents at call center which includes shared channel acoustics); 
acquiring voice data under the preset communication medium (0043, 0047, individual agents audio may be used to create individual agent models); 
creating a corresponding voiceprint vector according to the voice data (0043, 0047-48, extracting features from voice for processing, features must be in same format as those represented by UBM Gaussians  for MAP adaption); and 


Consider claim 2, Wasserblat teaches the method according to claim 1, wherein the step of establishing and training a universal recognition model comprises: 
establishing an initial recognition model (0044, establishing UBM); and 
training the initial recognition model according to an iterative algorithm to obtain the universal recognition model (0044, training UBM using agent audio collection using Expectation-maximization, which is an iterative algorithm).

Consider claim 11, Wasserblat teaches A device for voiceprint recognition (abstract), comprising a memory and a processor, wherein a computer readable instruction capable of running on the processor is stored in the memory (0110-11 memory and CPU), and when executing the computer readable instruction, the processor implements following steps of:: 
establishing and training a universal recognition model, wherein the universal recognition model is indicative of a distribution of voice features under a preset communication medium (0029, creating UBM for all agents at call center which includes shared channel acoustics); 
acquiring voice data under the preset communication medium (0043, 0047, individual agents audio may be used to create individual agent models); 

determining a voiceprint feature corresponding to the voiceprint vector according to the universal recognition model (0047-48, using particular agent audio features to generate user model from UBM using MAP adaptation.  Models are representation of representative speech characteristics, i.e. voiceprint, see 0044).

Claims 12 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Consider claim 16, Wasserblat teaches A computer readable storage medium which stores a computer readable instruction, wherein when executing the computer readable instruction, at least one processor implements (0110-11, memory storing instructions for CPU) the following steps of:
establishing and training a universal recognition model, wherein the universal recognition model is indicative of a distribution of voice features under a preset communication medium (0029, creating UBM for all agents at call center which includes shared channel acoustics); 
acquiring voice data under the preset communication medium (0043, 0047, individual agents audio may be used to create individual agent models); 

determining a voiceprint feature corresponding to the voiceprint vector according to the universal recognition model (0047-48, using particular agent audio features to generate user model from UBM using MAP adaptation.  Models are representation of representative speech characteristics, i.e. voiceprint, see 0044).

Claims 17 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat in view of Ghaemmaghami et al. (US PAP 2019/0304470).

Consider claim 3, Wasserblat teaches the method according to claim 2, but does not specifically teach wherein the step of training the initial recognition model according to an iterative algorithm to obtain the universal recognition model comprises: 

  
    PNG
    media_image1.png
    26
    230
    media_image1.png
    Greyscale
  -5-PATENTSZP-1034US
wherein, x represents current voice data, λ represents model parameters which include ω, μ, and Σ, ω represents a weight of a i-th normal distribution, μ represents a mean value of the i-th normal distribution, Σ. represents a covariance matrix of the i-th normal distribution, pi represents a probability of generating the current voice data by the i-th normal distribution, and M is the number of sampling points; 
calculating a probability of the i-th normal distribution according to the equation:  

    PNG
    media_image2.png
    41
    543
    media_image2.png
    Greyscale
 
wherein, D represents the dimension of the current voiceprint vector; 
selecting parameter values of ω, μ, and Σ, to maximize the log-likelihood function L: 
 
    PNG
    media_image3.png
    26
    308
    media_image3.png
    Greyscale

 acquiring updated model parameters in each iterative update:  

    PNG
    media_image4.png
    241
    521
    media_image4.png
    Greyscale
 

 
    PNG
    media_image5.png
    47
    263
    media_image5.png
    Greyscale
  -6-PATENTSZP-1034US 
wherein, the sum of posterior probabilities of the plurality of normal distributions is defined as the iterated universal recognition model.
In the same field of building Universal Background Models using EM,  Ghaemmaghami teaches wherein the step of training the initial recognition model according to an iterative algorithm to obtain the universal recognition model comprises: 
acquiring likelihood probability p corresponding to a current voiceprint vector represented by a plurality of normal distributions according to the initial recognition model:
  
    PNG
    media_image1.png
    26
    230
    media_image1.png
    Greyscale
  -5-PATENTSZP-1034US
wherein, x represents current voice data, λ represents model parameters which include ω, μ, and Σ, ω represents a weight of a i-th normal distribution, μ represents a mean value of the i-th normal distribution, Σ. represents a covariance matrix of the i-th normal distribution, pi represents a probability of generating the current voice data by the i-th normal distribution, and M is the number of sampling points (SEE equation 5 and para 0117); 
calculating a probability of the i-th normal distribution according to the equation:  

    PNG
    media_image2.png
    41
    543
    media_image2.png
    Greyscale
 
wherein, D represents the dimension of the current voiceprint vector (Equation 6, para 0117); 
selecting parameter values of ω, μ, and Σ, to maximize the log-likelihood function L: 
 
    PNG
    media_image3.png
    26
    308
    media_image3.png
    Greyscale
 (0117-0126, maximization of lambda function by selecting ω, μ, and Σ)
 acquiring updated model parameters in each iterative update:  

    PNG
    media_image4.png
    241
    521
    media_image4.png
    Greyscale
 
wherein, i represents the i-th normal distribution, ω represents an updated weight of the i-th normal distribution, μ represents an updated mean value, Σ represents an updated covariance matrix, and θ is an included angle between the voiceprint vector and the horizontal line (equations 11-13, paragraph 0129); and 
acquiring a posterior probability of the i-th normal distribution according to the equation: 
 
    PNG
    media_image5.png
    47
    263
    media_image5.png
    Greyscale
  -6-PATENTSZP-1034US 

	Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use well known methods of training taught by Ghaemmaghami to carry out the Expectation-maximization approach specified by Wasserblat (Ghaemmaghami 0114).

Claims 13 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Claims 18 contains similar limitations as claim 3 and is therefore rejected for the same reasons.

Claim 4, 5, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat in view of Azhari et al. (Fast Universal Background Model Training on GPUs using Compute Unified Device Architecture).

Consider claim 4, Wasserblat teaches the method according to claim 1, wherein the step of creating a corresponding voiceprint vector according to the voice data comprises: 
performing fast Fourier transform on the voice data (0043, features may be Fourier coefficients extracted from signal), but does not specifically teach the fast Fourier transform equation is formulated as:

    PNG
    media_image6.png
    28
    412
    media_image6.png
    Greyscale
 
wherein, x(n) represents input voice data, and N represents the number of Fourier transform points.
In the same field of training models from UBMs, Azhari teaches the fast Fourier transform equation is formulated as:
  
    PNG
    media_image6.png
    28
    412
    media_image6.png
    Greyscale
 
wherein, x(n) represents input voice data, and N represents the number of Fourier transform points (section II A, equation 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use the textbook DFT equation of Azhari in the system of Wasserblat in order to use an extremely well known method of calculating Fourier transform coefficients. 

Consider claim 5, Wasserblat teaches The method according to claim 1, but does not specifically teach wherein the step of determining a voiceprint feature corresponding to the voiceprint vector according to the universal recognition model comprises: 
decoupling the voiceprint vector; 
processing in parallel the voiceprint vector using a plurality of graphics processing units to obtain a plurality of processing results; and 
combining the plurality of processing results to determine the voiceprint feature.
In the same field of model training using UBMs, Azhari teaches 
decoupling the voiceprint vector (i.e. Section IV A, splitting into ranges of windows); 

combining the plurality of processing results to determine the voiceprint feature (Section IV A, MFCC reassembled…  also see Section IV where EM of modeling is performed by breaking up tasks into parallel processing steps).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use parallel processing as taught by Azhari in building models in the system of Wasserblat in order to more efficiently compute voiceprint models (Azhari introduction).

Claims 14 contains similar limitations as claim 4 and is therefore rejected for the same reasons.

Claims 15 contains similar limitations as claim 5 and is therefore rejected for the same reasons.

Claims 19 contains similar limitations as claim 4 and is therefore rejected for the same reasons.

Claims 20 contains similar limitations as claim 5 and is therefore rejected for the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Talhami et al (US PAP 2015/0249664) discusses using condition specific UBMs to generate voiceprints as well (see figure 3 and related discussion).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658